Per Curiam.

Relator’s reliance on State, ex rel. Devine, v. Hoermle (1959), 168 Ohio St. 461, is misplaced due to the factual differences between that case and the present action. In Hoermle, supra, the charter granted city council the unrestricted power to fill council vacancies. There was no time limitation placed on council’s power. In this case, however, the Wooster charter grants the power for city council to act on the vacancy only within 30 days of the occurrence of the vacancy. After 30 days, R. C. 731.43 is made applicable by the terms of Section 1.04 of the charter.
Therefore, we are of the opinion that the mayor acted lawfully in appointing respondent to the vacant position in city council.
*132Accordingly, respondent’s motion for judgment on the pleadings is granted and the writ of quo warranto is denied.

Writ denied.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.